Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shiming Wu on 8/8/2022.

The application has been amended as follows: 
2.	Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20 has been amended as seen in the attached preliminary amendment.

3.	-Claims 2, 6, 9, 13, 16, 19 has been cancelled.

Allowable Subject Matter
4.        Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
5.	1, 8, and 15 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly disclose receiving, by the terminal, first configuration information sent by the network device, wherein the first configuration information comprises configuration information of at least one downlink BWP set and at least one uplink BWP set, wherein each of the at least one downlink BWP set comprises multiple downlink BWPs, and each of the at least one uplink BWP set comprises multiple uplink BWPs; and activating, by the terminal, a second downlink BWP in a second downlink BWP set and a second uplink BWP in a second uplink BWP set if it is determined that downlink BWPs in the second downlink BWP set or uplink BWPs in the second uplink BWP set does not meet a predetermined rule based on the first configuration information and the first indication information is indication information of the second downlink BWP in the second downlink BWP set or indication information of the second uplink BWP in the second uplink BWP set. It is noted that the closest prior art, Hwang et al. (US 2021/0176757), discloses activation of a plurality of BWPs is indicated through DCI, in which a method of indicating the activation of one BWP may be applied in an extended manner and whether two or more BWPs can be activated may be indicated/configured by a higher layer.  However the stated prior art fails to disclose or render obvious to the above underline limitations as claimed.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7.	Chae et al. (US 2021/0051630) disclosing a method in which the BS may set one or more BWPs in one carrier set for the UE ([0060])
8.	Zhang et al. (US 2020/0245395) disclosing the UE can be configured with activated DL BWPs by a higher layer parameter and be configured with activated UL BWPs by a higher layer parameter ([0068])
9.	Jiang et al. (US 11064527) disclosing a network apparatus to configure at least two UL BWPs and configure at least two DL BWPs (col 25 claim 1)
10.	Seo et al. (US 2019/0007124) disclosing the number of BWPs that can be set up or activated may be set up commonly or individually for uplink and downlink ([0071]).

	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473